Exhibit 10.43

 

CONFIDENTIAL TREATMENT REQUESTED

 

THOMSON/MARKETWATCH SERVICE PRODUCTION AGREEMENT

 

THIS THOMSON/MARKETWATCH SERVICE PRODUCTION AGREEMENT (“Agreement”) is entered
into as of March 31, 2004 (“Effective Date”) by and between MarketWatch.com,
Inc. (“MarketWatch”) and Thomson Financial Inc. (“Thomson”). Each of MarketWatch
and Thomson shall be referred to herein as a “Party” and together as the
“Parties.”

 

RECITALS

 

WHEREAS, MarketWatch is in the business, among other things, of providing
business news, financial programming and analytic tools;

 

WHEREAS, Thomson is in the business of, among other things, providing integrated
information solutions directed at certain industry segments;

 

WHEREAS, the Parties desire to create, market and distribute a real-time
financial newswire service as described in this Agreement;

 

WHEREAS, Thomson desires to contract with and MarketWatch agrees to provide
editorial and production support for such newswire service as described in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Parties hereby agree as follows:

 

AGREEMENT

 

1. DEFINITIONS. Each of the following terms shall have the meaning provided in
this Section 1.

 

(a) “Affiliate” means, with respect to a party, a corporation, partnership or
other entity controlling, controlled by or under common control with such party,
but only so long as such control continues to exist. For purposes of this
Section 1(a), “control” means ownership, directly or indirectly, of at least
fifty percent (50%) of the voting rights in such entity (or, in the case of a
noncorporate entity, equivalent rights).

 

(b) “Audited Party” is defined in Section 5(h).

 

(c) “Auditing Party” is defined in Section 5(h).

 

(d) “Auditor” is defined in Section 5(h).

 

(e) “Brand Name” is defined in Section 4(a).

 

(f) “Budgeted Fees” is defined in Section 5(a)(ii).

 

(g) “CBS” means CBS Broadcasting Inc. and its Affiliates.

 

(h) “Confidential Information” is defined in Section 9(a).



--------------------------------------------------------------------------------

(i) “Cooperation” is defined in Section 2(i).

 

(j) “Content” means text, articles, editorial concepts, research, news,
graphics, photographs, images, animation, video, audio, information and data in
any medium and in any stage of completion, including both current and archival
Content. The phrase “its Content” and similar phrases, when used with reference
to a Party, means Thomson Content and Exclusive Content in the case of Thomson
and MarketWatch Content in the case of MarketWatch.

 

(k) “Contract Year” means each calendar year falling within the Term, except
that the first Contract Year shall begin on the Effective Date and end on
December 31, 2004 (unless the Agreement is earlier terminated) and the last
Contract Year shall end on the date on which this Agreement expires or is
terminated.

 

(l) “CPI” is defined in Section 5(a)(iii).

 

(m) “Credit Materials” means the references and attributions identifying a Party
as the originator of Content (as applicable) incorporating their respective
icons, images and text.

 

(n) “Dedicated Employees” means the MarketWatch employees in the positions
identified in Exhibit E (as may be modified upon mutual agreement of the
Parties, which agreement by Thomson shall not be unreasonably withheld)
providing services expressly for the Thomson/MarketWatch Service.

 

(o) “Discloser” is defined in Section 9(a).

 

(p) “Dispute” is defined in Section 10(e).

 

(q) “Editorial Board” is defined in Section 2(d)(ii).

 

(r) “Editorial Control” means the overall control of the allocation of staffing,
facilities and equipment, editorial composition, editing, journalistic
discretion and similar issues related to the Thomson/MarketWatch Service,
including determining staffing issues, journalist viewpoints and opinions,
subject and story approaches, line by line and story editing, topics and
resource choice and allocation on a day-to-day basis relating thereto.

 

(s) “Editorial Direction” means the overall control of (i) marketing and
distribution of the Thomson/MarketWatch Service (including when and, subject to
restrictions and obligations in this Agreement related to MarketWatch Content,
in what manner the Thomson/MarketWatch Service is distributed to the Thomson
Clients); (ii) the areas of coverage and overall makeup of the
Thomson/MarketWatch Service; and (iii) which Thomson Content is included or not
included in the Thomson/MarketWatch Service and the right to increase (subject
to Section 5(c)(iii)) or decrease (subject to Section 5(c)(iii)) Content in the
Thomson/MarketWatch Service.

 

(t) “Editorial and Production Support” is defined in Section 2(g).

 

(u) “Effective Date” is defined in the introductory paragraph.

 

2



--------------------------------------------------------------------------------

(v) “End Users” means end user Thomson Clients to whom Thomson (or its
Affiliates) has offered the Thomson/MarketWatch Service subject to End User
Agreements.

 

(w) “End User Agreements” means license agreements containing intellectual
property protections substantially in conformity with Thomson’s existing (as of
the Effective Date) license agreements with its end users, which agreements
shall in no event grant rights with respect to the MarketWatch Content of
greater scope than the rights granted to Thomson for sublicense to end user
customers under this Agreement.

 

(x) “Exclusive Content” means Content of MarketWatch which is included in
Service Content and which is exclusive to the Thomson/MarketWatch Service.

 

(y) “Grandfathered Parties” means [*]

 

(z) “Indemnified Party” is defined in Section 7.

 

(aa) “Indemnifying Party” is defined in Section 7.

 

(bb) “Initial Budget” is defined in Section 5(a)(i)

 

(cc) “Initial Service Fee” is defined in Section 5(a)(i)

 

(dd) “Insubstantial Portion” is defined in Section 3(b).

 

(ee) “MarketWatch” is defined in the introductory paragraph.

 

(ff) “MarketWatch Content” means Content of MarketWatch, its affiliates and/or
its third-party licensors which is included in Service Content, other than
Exclusive Content.

 

(gg) “MarketWatch Marks” means the trademark and tradename “MarketWatch” and any
other trademarks and tradenames and design marks of MarketWatch set forth in
Exhibit D(1) (as may be modified from time to time upon written notice by
MarketWatch to Thomson).

 

(hh) “MarketWatch Reference” is defined in Section 4(a).

 

(ii) “Non-Compete Period” means [*]

 

(jj) “Other MarketWatch Services” is defined in Section 2(e).

 

(kk) “Pass Through Content” means that Thomson Content which is identified to
MarketWatch by Thomson as being for use only in an unmodified form in the
Thomson/MarketWatch Service.

 

(ll) “Pearson” means Pearson Overseas Holding Company Ltd. and its Affiliates.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(mm) “Recipient” is defined in Section 9(a).

 

(nn) “Representatives” is defined in Section 8(c).

 

(oo) “Senior Executives” is defined in Section 10(e).

 

(pp) “Service Content” means MarketWatch Content, Thomson Content and Exclusive
Content as and in the form edited, combined and/or integrated and provided by
MarketWatch to Thomson for delivery to End Users as the Thomson/MarketWatch
Service under the Brand Name.

 

(qq) “Service Distinctions” is defined in Section 2(e)(ii).

 

(rr) “Service Fee” is defined in Section 5(c)(ii).

 

(ss) “Service Level Obligations” is defined in Section 2(g).

 

(tt) “Service Parameters” is defined in Section 2(e)(i).

 

(uu) “Service Revenues” means[*].

 

(vv) “Source Content” means all Thomson Content other than Pass Through Content.

 

(ww) “Taxes” is defined in Section 5(g).

 

(xx) “Term” is defined in Section 6(a).

 

(yy) “Termination Date” means the effective date of termination or expiration of
the Agreement.

 

(zz) “Thomson” is defined in the introductory paragraph.

 

(aaa) “Thomson Clients” means the customers of the Thomson/MarketWatch Service.

 

(bbb) “Thomson Content” means the Content of Thomson, its Affiliates and/or its
third-party licensors which is provided to MarketWatch by or on behalf of
Thomson for inclusion in Service Content, including Content which is exclusively
or substantially derived from Thomson Content by MarketWatch. Thomson Content
shall include the Content described or referenced on Exhibit F. Notwithstanding
anything else in this Agreement, for purposes of this Agreement only, Thomson
Content shall not include Content of Thomson, its Affiliates and/or its
third-party licensors which is provided or available to MarketWatch or its
Affiliates by or on behalf of Thomson, its Affiliates and/or its third-party
licensors under other agreements between the Parties (or their Affiliates) or
Content derived from such Content.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

(ccc) “Thomson Concept” is defined in Section 2(h)(ii).

 

(ddd) “Thomson Competitors” means the competitors of Thomson listed on Exhibit J
(as may be modified from time to time upon mutual written agreement of the
Parties).

 

(eee) “Thomson Development Cost Allocation” is defined in Section 5(d).

 

(fff) “Thomson/MarketWatch Service” is defined in Section 2(a).

 

(ggg) “Thomson Marks” means the trademark and tradename “Thomson” and any other
trademarks and tradenames and design marks of Thomson set forth in Exhibit D(2)
(as may be modified from time to time upon written notice by Thomson to
MarketWatch).

 

(hhh) “Timeline” is defined in Section 2(b).

 

(iii) “Unwind Period” means [*]

 

2. SERVICE PRODUCTION, DIRECTION AND COMPOSITION

 

(a) Thomson/MarketWatch Service. The Parties shall provide Content, and
MarketWatch shall provide Editorial and Production Support, to develop, produce
and maintain a real-time financial newswire service consistent with the Service
Parameters and the Service Distinctions to be marketed and sold by Thomson or
Thomson Affiliates to End Users under the Brand Name (the “Thomson/MarketWatch
Service”). During the Term and the Unwind Period, the Thomson/MarketWatch
Service shall be marketed and sold using the MarketWatch Reference.

 

(b) Timeline. Set forth on Exhibit B is the timeline the Parties have agreed
upon for the development, production and delivery of the Thomson/MarketWatch
Service during the period of six (6) months commencing on the Effective Date
(the “Timeline”). MarketWatch shall ensure that the Thomson/MarketWatch Service
is delivered to Thomson by the end of the Timeline. Subject (in the case of
personnel numbers and location of personnel) to Section 2(c), to the extent the
milestones and obligations in the Timeline are a Party’s sole obligation, such
Party shall complete such tasks in accordance with the Timeline. Each Party
shall report its progress in meeting the objectives in accordance with the
Timeline to the Editorial Board at least bi-weekly.

 

(c) Editorial Growth Plan.[*]

 

(d) Editorial Oversight.

 

(i) Thomson shall retain and be solely responsible for Editorial Direction of
the Thomson/MarketWatch Service, and MarketWatch shall retain and be solely
responsible for

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

Editorial Control of the Thomson/MarketWatch Service. Each Party shall retain
control and direction of its own Content provided to the other Party, subject to
the other provisions of this Agreement. Notwithstanding the foregoing, the
Parties understand and agree that either Party may request that the Editorial
Board consider additional Content development for the Thomson/MarketWatch
Service.

 

(ii) The Parties shall establish an Editorial Board which shall be the forum in
which the Parties communicate and coordinate issues related to the exercise of
Editorial Direction by Thomson and Editorial Control by MarketWatch (including,
without limitation, issues related to content, coverage and the deployment of
resources) with respect to the Thomson/MarketWatch Service (the “Editorial
Board”). The Editorial Board shall consist of four (4) persons, two (2) of whom
shall be designated by each Party. Each Party may replace any member designated
by it at any time upon notice to the other Party. Each member shall have
experience applicable to the Thomson/MarketWatch Service.

 

(iii) The Editorial Board shall meet not less than once in each calendar month
during the first Contract Year and thereafter shall meet not less than once a
quarter. The place at which meetings shall be held shall initially alternate
between the principal offices of each Party, respectively located in San
Francisco, California, and New York, New York. Members of the Editorial Board
may participate in meetings of the Editorial Board in person or by conference
telephone call. All actions and decisions by the Editorial Board shall require
the majority approval of the members of the Editorial Board, either in a meeting
of all of the members in person or by conference telephone call or by written
consent of a majority of the members of the Editorial Board setting forth the
actions or decisions taken.

 

(e) Service Parameters and Service Distinctions.

 

[*]

 

(f) Non-Competition.

 

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

(g) Editorial and Production Support. MarketWatch shall provide the services of
MarketWatch managerial, staff and freelance editorial, design and technical
personnel and the use of MarketWatch’s facilities, equipment, hardware, software
and other resources for developing, preparing, editing, producing and delivering
the Service Content for the Thomson/MarketWatch Service, modifying Service
Content and integrating MarketWatch Content, Pass Through Content and Exclusive
Content, in a manner consistent with the Service Parameters and the Service
Distinctions (collectively, the “Editorial and Production Support”). MarketWatch
shall provide the Editorial and Production Support at levels of service that
meet or exceed the Service Parameters and the Service Distinctions. Exhibit I
sets forth the terms and conditions relating to the specific operational
performance criteria that MarketWatch is required to meet and maintain in order
to satisfy the Editorial and Production Support obligations under this Agreement
(the “Service Level Obligations”). MarketWatch shall deliver the Service Content
to Thomson in a data format reasonably acceptable to Thomson for redistribution
by Thomson or its Affiliates to the End Users. At all times, the delivery of
Service Content shall meet the delivery specifications set forth in Exhibit I
and MarketWatch shall maintain two (2) distinct and recognizable feeds (one for
the Thomson/MarketWatch Service and one for the Other MarketWatch Services).
MarketWatch may change the specifications for feeds or delivery format for
MarketWatch Content to any other reasonably acceptable specifications upon
ninety (90) days prior notice to Thomson.

 

(h) Content. The Thomson/MarketWatch Service shall include Thomson Content,
MarketWatch Content and Exclusive Content, which shall be included, modified
and/or integrated by MarketWatch to produce Service Content.

 

(i) Thomson Content.

 

(1) Delivery. Thomson shall deliver the Thomson Content to MarketWatch in
accordance with the Timeline and in a data format reasonably acceptable to
MarketWatch. At all times, the delivery of the Thomson Content shall meet the
delivery specifications set forth in Exhibit F. Thomson may change the
specifications for feeds or delivery format for Thomson Content to any other
reasonably acceptable specifications upon ninety (90) days prior notice to
MarketWatch.

 

(2) License to Thomson Content and Exclusive Content. Subject to the terms and
conditions of this Agreement, Thomson hereby grants to MarketWatch a limited,
non-transferable (except pursuant to Section 10(b)), non-sublicensable (except
pursuant to this Section 2(h)(i)(2)) and non-exclusive right to (i) reproduce,
distribute, display and otherwise use Thomson Content solely as part of the
fulfillment of its obligations and exercise of rights under this Agreement; (ii)
reproduce, distribute, display and otherwise use the Exclusive Content as part
of the fulfillment of its obligations and exercise of rights under this
Agreement and for reference, background research and quotation (with
attribution, as appropriate) purposes (including on an archival basis) whether
or not related to this Agreement; and (iii) modify or otherwise alter the Source
Content, provided that facts and data are not substantively changed. MarketWatch
may sublicense the licenses and rights granted in this Section 2(h)(i) to
contractors and affiliates provided such sublicense is solely for the benefit of
MarketWatch in the performance of MarketWatch’s obligations under this Agreement
and further provided such contractors and affiliates comply in all respects with
the obligations (including the restrictions) in

 

7



--------------------------------------------------------------------------------

this Agreement. MarketWatch shall have no responsibility for reproducing or
reconstructing Thomson Content or Exclusive Content as it existed at any
particular time, or for retaining archival copies of Thomson Content or
Exclusive Content. Nothing in this Agreement shall reduce or otherwise modify
rights of MarketWatch with respect to Content provided by Thomson or its
Affiliates by operation of other agreements between the Parties (or their
Affiliates) or Content otherwise owned by or available to MarketWatch or its
Affiliates or licensors, including where that Content is the same as Thomson
Content.

 

(3) Display of Thomson Content. MarketWatch may not alter, edit or otherwise
modify Pass Through Content as delivered by Thomson to MarketWatch, including
the text, branding, copyright or other proprietary notices, disclaimers, audio,
video, graphics or images contained therein, other than reasonable technical
formatting modifications to enable Pass Through Content to be displayed or to
the extent MarketWatch in good faith believes it is legally required to remove
or modify such Pass Through Content, provided that MarketWatch shall give
advance notice of such legal requirement to Thomson, and shall cooperate with
Thomson in connection with any efforts to prevent or limit the scope of such
removal or modification. In conjunction with the preparation by MarketWatch of
the Thomson/ MarketWatch Service and subject to the license and other
obligations related to Pass Through Content and the Content of third parties,
Thomson shall be identified as the owner of the Thomson Content in the
Thomson/MarketWatch Service. MarketWatch shall include Credit Materials and
copyright and trademark notices as they appear in the Thomson Content or as
Thomson specifies from time to time (provided that such specifications are
commercially reasonable and are provided with thirty (30) days written notice to
MarketWatch).

 

(ii) Other Content. During the Term, each Party shall make available to the
other Party (for inclusion in the Thomson/MarketWatch Service or otherwise)
Content that such Party makes generally commercially available, on terms that
are substantially similar to the terms applicable to third parties in
substantially similar transactions (including in respect of pricing, term,
volume and other material commercial terms). In addition, with respect to
Content concepts identified and brought to the Editorial Board by Thomson and
approved by the Editorial Board for which Thomson has paid or reimbursed
MarketWatch’s costs in providing or developing (each, a “Thomson Concept”),
Thomson shall have the right to implement the Thomson Concept on an exclusive
basis in the Thomson/MarketWatch Service. Notwithstanding anything in this
Agreement to the contrary, neither Party shall have any obligation to provide,
make available the use of, or otherwise provide access to the other Party any
Content which is owned by a third party. Without limiting the generality of the
foregoing, MarketWatch’s obligation to make available and provide access to, and
Thomson’s right to use, MarketWatch Content shall not apply to any Content as to
which MarketWatch does not have the right to permit Thomson to distribute or
otherwise use, including any Content of CBS, Pearson or other MarketWatch
affiliates (and Thomson shall be subject to any applicable restrictions on the
scope of distribution and use). MarketWatch shall use reasonable commercial
efforts to obtain all required consents and rights from CBS and Pearson for
MarketWatch to provide the CBS and Pearson Content referenced in Exhibit A,
Exhibit B or Exhibit G as part of the Service Content. In addition, if there is
any Content of a third party for which MarketWatch has (during the Term and the
Unwind Period) the rights to make such Content available to Thomson as part of
the Service Content for use in the Thomson/MarketWatch Service and MarketWatch
becomes aware that such rights will no longer be available (or will be available
but will no longer be made available on a

 

8



--------------------------------------------------------------------------------

cost-free basis), MarketWatch shall use reasonable commercial efforts to obtain
the required consents and rights from such third party Content provider. In the
event and to the extent that MarketWatch is unable to obtain such consents and
rights from CBS, Pearson and/or any third party Content provider described in
the preceding sentence, MarketWatch shall promptly notify Thomson and Thomson
may negotiate with any such party directly to obtain such consent or right.
Thomson acknowledges that MarketWatch’s obligations with respect to any Content
of CBS, Pearson or other third party specifically referenced in Exhibit A,
Exhibit B or Exhibit G or otherwise in this Agreement are contingent on
obtaining rights to such Content as described above, and MarketWatch
acknowledges that MarketWatch’s overall obligation to provide Editorial and
Production Support meeting the Service Parameters and the Service Distinctions
shall not be reduced or otherwise modified by MarketWatch’s inability to obtain
Content from a third-party licensor or Affiliate.

 

(i) Content and Editorial Obligations. Each Party acknowledges that its timely
provision of (and access to) its facilities, assistance, cooperation and
Content, including complete, accurate and technically accessible information and
data from each Party and its officers, agents and employees (“Cooperation”) is
essential to the performance of the Thomson/MarketWatch Service and the
provision of Editorial and Production Support, and that a Party shall not be
liable to the other Party for any deficiency in the Thomson/MarketWatch Service
or providing the Editorial and Production Support to the extent such deficiency
reasonably results from the non-performing Party’s failure to provide full
Cooperation as required hereunder.

 

(j) Personnel. Subject to Section 2(c), MarketWatch shall make commercially
reasonable efforts to fill the positions set forth in Exhibit C consistent with
the Timeline and shall fill such additional positions as otherwise agreed upon
by the Editorial Board. MarketWatch shall hire or assign employees and
subcontractors with suitable qualifications to perform the Editorial and
Production Support and, with the exception of the Dedicated Employees designated
in Exhibit E, shall be free to hire or assign or otherwise use any MarketWatch
employees (including those filling positions identified in Exhibit E or added by
the Editorial Board) as determined in MarketWatch’s sole discretion. During the
Unwind Period, MarketWatch shall not object to Thomson’s soliciting and/or
hiring Dedicated Employees who provided Editorial and Production Support to
Thomson, provided that MarketWatch shall be relieved of its obligations to
provide Editorial and Production Support during the Unwind Period to the extent
those services would otherwise be provided using such Dedicated Employees hired
by Thomson. Subject to the foregoing, during the Term and for a period ending
one (1) year after the end of the Unwind Period, Thomson shall not directly or
indirectly, on its own behalf or on behalf of others, solicit any person
employed by MarketWatch, except with the prior written consent of MarketWatch,
provided, however, this Section 2(j) shall not prohibit Thomson from engaging in
general indirect solicitations such as newspaper, magazine or trade journal
advertisements.

 

(k) Alternative Service. In the event Thomson terminates this Agreement within
the first Contract Year prior to the time that it actually delivers the
Thomson/MarketWatch Service to Thomson Clients and Thomson has paid MarketWatch
the Service Fee pursuant to Section 5(c)(i), during the Non-Compete Period
MarketWatch shall deliver to Thomson its best available financial newswire
service with service parameters which are no less than those provided to any

 

9



--------------------------------------------------------------------------------

other MarketWatch customer for such service at such time, and after the
Non-Compete Period through the end of the Unwind Period MarketWatch shall
deliver to Thomson its best generally available financial newswire service with
service parameters which are no less than those provided to any other
MarketWatch customer for such service at such time. In consideration for
providing Thomson with such newswire service, Thomson shall pay MarketWatch its
share of the Service Revenues in accordance with Section 5(e) but shall no
longer have any obligation to pay MarketWatch any further Service Fee under
Section 5(c).

 

3. DISTRIBUTION OF THOMSON/MARKETWATCH SERVICE

 

(a) Sales, Promotion and Marketing. Thomson shall advertise, market, promote and
sell the Thomson/MarketWatch Service. Thomson may market, distribute and sell
the Thomson/MarketWatch Service directly or indirectly through its Affiliates
(and may sublicense the rights granted in Section 3(b) to Affiliates of Thomson
as required for such marketing, distribution and sale by Affiliates), provided
such Affiliates comply in all respects with the obligations (including the
restrictions) in this Agreement.

 

(b) License to MarketWatch Content. Subject to the terms and conditions of this
Agreement, MarketWatch hereby grants to Thomson a limited, non-transferable
(except pursuant to Section 10(b)), non-exclusive, non-sublicensable (except as
set forth in this Section 3(b)) right to (i) access, reproduce, display and
archive the MarketWatch Content which is included in the Service Content solely
in the Thomson/MarketWatch Service, (ii) allow End Users to access MarketWatch
Content which is included in the Service Content solely through the
Thomson/MarketWatch Service, and (iii) access, reproduce and display MarketWatch
Content internally within Thomson for the internal use of Thomson only. The
license granted in (ii) above shall include the right of End Users to download
and print such MarketWatch Content solely for such End User’s internal business
purposes. In addition, the End User may, in the ordinary course of its business,
redistribute an Insubstantial Portion of the MarketWatch Content included in the
Service Content, provided that no redistribution shall be allowed to third party
data or news suppliers and further provided that such redistribution rights do
not imply a right (and no such rights are granted ) to publish the MarketWatch
Content. As used herein, “Insubstantial Portion” means the redistribution of
MarketWatch Content in an amount that (a) has no independent commercial value;
(b) could not be used by the recipient as a substitute for any service provided
by Thomson or MarketWatch or a substantial part of it and (c) is not regularly
or systematically updated.

 

(c) Service Content. Subject to MarketWatch’s underlying ownership of the
MarketWatch Content (and without limitation of MarketWatch’s rights under
applicable law (in the absence of a license) with respect to use, including with
respect to fair use of copyrighted material), MarketWatch assigns to Thomson all
of its right, title and interest in the original compilation (as such term is
defined in 17 U.S. Code Section 101) of the Service Content including, but not
limited to, all copyrights in such compilation throughout the world (and any
renewals or extensions thereof) as of the date such Service Content is delivered
by MarketWatch to Thomson for use in the Thomson/MarketWatch Service. The
MarketWatch Content included or integrated within Service Content shall be
subject to the terms of the license set forth in Section 3(b).

 

10



--------------------------------------------------------------------------------

(d) Display of Service Content. Thomson may not alter, edit or otherwise modify
the Service Content as delivered by MarketWatch in any way, including the text,
branding, copyright or other proprietary notices, disclaimers, audio, video,
graphics or images contained therein, other than reasonable technical formatting
modifications to enable the Service Content to be displayed or to the extent
that Thomson in good faith believes that it is legally required to remove or
modify such Content, provided that Thomson shall give advance notice of such
legal requirement to MarketWatch, and shall cooperate with MarketWatch in
connection with any efforts to prevent or limit the scope of such removal or
modification. Service Content as delivered to Thomson by MarketWatch shall not
contain any advertising or any links to Thomson Competitors (except for certain
editorial content of such Competitors). Thomson may store or otherwise archive
licensed Service Content delivered to Thomson by MarketWatch on its equipment or
on the equipment of Thomson’s Affiliates or contractors used by Thomson for
storing Content of Thomson, provided that such Affiliates and contractors are
bound to comply with the obligations, restrictions and other protections
relating to MarketWatch Content and the Thomson/MarketWatch Service set forth in
this Agreement and further provided that Thomson remains responsible for the
actions and omissions of such Affiliates and contractors. In conjunction with
any display or distribution of the Thomson/MarketWatch Service and subject to
the license and other obligations related to Content of third parties, Thomson
shall be identified as the owner and licensor of the Thomson Content and the
Exclusive Content, and MarketWatch shall be identified as the owner and licensor
of the MarketWatch Content and the provider of the Exclusive Content. With
respect to all content provided by MarketWatch, MarketWatch shall include the
Credit Materials and a source accreditation (including byline credit for
MarketWatch and its personnel, which Credit Materials may be place at the top of
such Content at MarketWatch’s discretion). MarketWatch personnel may be
identified as representatives or spokespersons for the Thomson/MarketWatch
Service. The Parties shall mutually agree from time to time in advance on
advertising and promotional materials which shall also incorporate the Credit
Materials therein. Thomson shall include Credit Materials and copyright and
trademark notices as they appear in the Service Content or as MarketWatch
specifies from time to time (provided that such specifications are commercially
reasonable and are provided with thirty (30) days written notice to Thomson).

 

(e) License Restrictions. Without limitation of the other restrictions and
obligations set forth in this Agreement, the Parties agree on the following as
both covenants and conditions of this Agreement:

 

(i) Each Party shall use commercially reasonable security measures to prevent
End Users and other third parties from copying (except as specifically permitted
by the applicable End User Agreements) or misappropriating Service Content and,
upon request by either Party, the other Party shall inform the requesting Party
of the measures it is taking to secure the subject Content. Thomson shall use
reasonable efforts to notify End Users that reproduction, republication,
broadcast or other distribution of MarketWatch Content without prior written
permission of MarketWatch is prohibited.

 

(ii) Each Party shall use the other Party’s Content solely for the purposes
expressly stated in this Agreement and shall not use the other Party’s Content
except as expressly licensed hereunder or as otherwise permitted by law (in the
absence of a license). Each Party may not relicense, sublicense, rent or lease
the Content of the other Party or use such Content for third-party training,
commercial time sharing or service bureau use, unless expressly contemplated by
this Agreement.

 

11



--------------------------------------------------------------------------------

(iii) In the event that this Agreement or the use of the Service Content, or any
portion thereof, in the manner contemplated herein, causes MarketWatch or
Thomson, respectively, to be in violation of any (i) law of any jurisdiction, or
(ii) rule, regulation, policy or order of any governmental authority,
MarketWatch or Thomson, as the case may be, shall immediately inform the other
Party of such violation and modify its grant of rights hereunder to the extent
necessary to ensure compliance. The foregoing shall not relieve MarketWatch of
its obligations to provide Editorial and Production Support that meets the
Service Parameters and the Service Distinctions.

 

(f) Ownership and Reservation of Rights. Except for the explicit licenses
granted hereunder or under other agreements between the Parties and their
affiliates, (i) MarketWatch (and its licensors, as applicable) shall retain all
right, title and interest in and to the MarketWatch Content and MarketWatch
Marks, and (ii) Thomson (and its licensors, as applicable) shall retain all
right, title and interest in and to the Thomson Content and the Thomson Marks,
and nothing in this Agreement shall (or shall be construed to) restrict, impair,
transfer, license, convey or otherwise alter or deprive any Party of any of its
rights or proprietary interests in any intellectual property, content, data,
information or any other materials or rights, tangible or intangible.

 

(g) Exclusive Content. The Parties shall agree on procedures for identifying and
tracking Service Content that constitutes Exclusive Content. Notwithstanding
anything to the contrary in this Agreement, and subject to the licenses granted
in Section 2(h)(i), to the extent that MarketWatch has rights in any Service
Content that constitutes Exclusive Content, MarketWatch assigns to Thomson all
of its right, title and interest in such Exclusive Content, including but not
limited to all copyrights therein throughout the world (and any renewals or
extensions thereof) as of the date such Exclusive Content is delivered by
MarketWatch to Thomson for use in the Thomson/MarketWatch Service. The foregoing
assignment shall not include MarketWatch trademarks.

 

4. BRANDING

 

(a) Name of Thomson/MarketWatch Service. The Thomson/MarketWatch Service shall
be branded as either (i) “Thomson Market News” or (ii) such other name as the
Parties may mutually agree (the “Brand Name”). Choice of another Brand Name
shall be subject to written amendment of this Agreement, including applicable
trademark license terms and conditions. During the Term and the Unwind Period,
in connection with all advertising, marketing, public relations and similar
activities using the Brand Name or related to the Thomson/MarketWatch Service,
Thomson shall include a prominent reference to MarketWatch and MarketWatch’s
participation in the Thomson/MarketWatch Service, which reference shall include
the display of MarketWatch’s name and/or trademarks as designated by
MarketWatch. Subject to the foregoing, the Parties shall mutually agree on the
precise formulation of such reference. Such reference to MarketWatch in
connection with the Brand Name shall be referred to herein as the “MarketWatch
Reference.” Thomson shall have the exclusive right to adopt, register and use
the Brand Name subject to the terms and conditions of this Agreement. Except as
expressly set forth in this Agreement, MarketWatch shall not have any rights in
the Brand Name or in any of the

 

12



--------------------------------------------------------------------------------

elements thereof, and such elements shall be deemed to be included within the
definition of the Thomson Marks, as that term is used in this Agreement,
provided that nothing in this Agreement shall limit or otherwise restrict
MarketWatch’s use, registration, adoption or ownership related to use of the
word “Market.” Nothing in this Agreement shall limit a Party’s rights under
applicable law, in the absence of a license, including, but not limited to,
nominative fair use or use of generic terms.

 

(b) MarketWatch Trademark License. Subject to the terms and conditions of this
Agreement (including the terms and conditions set forth in Exhibit D(1)),
MarketWatch hereby grants to Thomson, under the rights of MarketWatch in and to
the MarketWatch Marks, a limited non-transferable, non-assignable (except
pursuant to Section 10(b)) license to use the name and mark “MarketWatch” on a
non-exclusive basis in the Credit Materials and as a reference to MarketWatch’s
participation and contribution to the Thomson/MarketWatch Service and as part of
the MarketWatch Reference. During the Term (and the Non-Compete Period), and
subject to MarketWatch’s existing contractual commitments, MarketWatch shall not
license the name and mark “MarketWatch” to any third party for use as the
primary product name or primary product slogan for an institutional, financial
newswire product or service. Any limitations or restrictions on MarketWatch’s
use or license of the name and mark “MarketWatch” shall cease as of the end of
the Non-Compete Period.

 

(c) Use of MarketWatch Affiliate Brands. Subject to terms and conditions that
may be negotiated with (and the approval of) CBS and Pearson, MarketWatch shall
endeavor to make the trademarks of CBS and Pearson used by MarketWatch and set
forth in Exhibit D(1) available for license by Thomson in connection with
marketing of the Thomson/MarketWatch Service, provided that Thomson (in an
agreement directly with CBS and Pearson, as applicable), agrees to, and complies
with, the terms and conditions applicable to use of such trademarks and other
branding requirements applied by such party from time to time.

 

(d) Thomson Trademark License. Subject to the terms and conditions of this
Agreement (including the terms and conditions set forth in Exhibit D(2)),
Thomson hereby grants to MarketWatch, under the rights of Thomson in and to the
Thomson Marks, a limited non-transferable, non-assignable (except pursuant to
Section 10(b)) license:

 

(i) to use the Brand Name during the Term (and during the Unwind Period) in and
on the Thomson/MarketWatch Service marketed by Thomson.

 

(ii) to use the name and mark “Thomson” or any of the other Thomson Marks on a
non-exclusive basis in the Credit Materials and as a reference to the Thomson
Content and Exclusive Content included in the Thomson/MarketWatch Service.

 

(iii) to use the Thomson Marks on a non-exclusive basis in connection with
advertising, promoting, public relations and reference related to the
Thomson/MarketWatch Service and this Agreement.

 

13



--------------------------------------------------------------------------------

5. PAYMENT

 

(a) Budgets.

 

[*]

 

(b) Reports. Within forty five (45) days after the end of each quarter during
the Term (and the Unwind Period), MarketWatch shall submit to Thomson a
reasonably detailed report of the actual costs incurred in delivery of the
Editorial and Production Support for the previous quarter as compared with the
applicable Budgeted Fees and, with respect to the first Contract Year,
MarketWatch’s progress in meeting the Timeline (including the filling of
positions identified in Exhibit E) during such period.

 

(c) Service Fees.

 

(i) For the first Contract Year, Thomson shall pay MarketWatch in two
installment payments a nonrefundable service fee of $ [*] (the “Initial Service
Fee”). The first installment payment of $ [*] shall be paid by Thomson within
five (5) days after the Effective Date and the second installment payment of $
[*] shall be paid by Thomson within five (5) days after October 1, 2004.

 

(ii) For each subsequent Contract Year, Thomson shall pay to MarketWatch a
nonrefundable service fee equal to [*]

 

(iii) In the event that Thomson in the exercise of Editorial Direction requests
an increase, decrease or other modification to the Editorial and Production
Support (including additional or different Content areas) from the level
anticipated or addressed by the then-current budget or otherwise increase the
resources needed to meet the Thomson/MarketWatch Service objectives established
by Thomson, the Parties shall mutually agree on the scope, specifications and
parameters for such modification and the applicable Budgeted Fees may be
increased or decreased as mutually agreed to account for such modification
(including costs associated with the severance of (or termination of any
agreements with) any Dedicated Employees due to such modification and other
costs associated with contracts entered into by MarketWatch solely to provide
the Thomson/MarketWatch Service). In any such event, the Parties shall agree
upon any modifications in the Service Parameters, Service Distinctions and
Service Level Obligations resulting from the changes requested by Thomson.

 

(iv) The provisions of Sections 5(c)(ii) and 5(c)(iii) shall likewise apply to
each year (and each quarter or other portion thereof, as applicable) during the
Unwind Period.

 

(d) Thomson Development Cost Allocation. Within forty-five (45) days after the
end of the first Contract Year, Thomson shall submit to MarketWatch a reasonably
detailed report describing Thomson’s costs incurred in launching and marketing
the Thomson/MarketWatch Service during the first Contract Year and the first
quarter of the second Contract Year. The lesser of [*] shall be referred to
herein as the “Thomson Development Cost Allocation.” [*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------

(e) Revenue Share. Thomson shall pay MarketWatch a share of Service Revenues
billed during the Term (and during the Unwind Period) as follows:

 

[*]

 

(f) Payments. All payments due from Thomson to MarketWatch pursuant to Section
5(e) shall be made within thirty (30) days after the end of the applicable
quarter (and ten (10) days after the Termination Date) and shall be accompanied
by a report describing the calculation (in reasonable detail) of the Service
Revenues collected during the applicable quarter and the Contract Year to date.
All payments under this Agreement shall be made in U.S. dollars by check, wire
transfer or other means reasonably satisfactory to MarketWatch. Thomson shall
pay to MarketWatch interest on undisputed accounts that are overdue by 30 days
or more at the lesser of eighteen percent (18%) per annum or the maximum
allowable by law.

 

(g) Taxes. In addition to any payments due to MarketWatch under this Agreement,
Thomson shall pay MarketWatch any sales, use or similar taxes not based on
MarketWatch’s net income (collectively, the “Taxes”), imposed by any
governmental authority with respect to any Content or services to be delivered
by MarketWatch under this Agreement.

 

(h) Records and Audit. Each Party shall keep complete, clear and accurate
records (and maintain such records for at least three (3) years backwards at any
point in time) of its activities under this Agreement, including all applicable
cost, expense and sales records) in accordance with standard business practices
and generally accepted accounting principles consistently applied. Each Party
(the “Auditing Party”) shall have the right, on ten (10) business days advance
written notice and not more than once in any six (6) month period, to have a
mutually acceptable, independent accounting firm (the “Auditor”) to inspect the
records of the other Party pertaining to this Agreement to ensure compliance by
such Party (the “Audited Party”) with its obligations to the Auditing Party. Any
such inspection and audit shall be conducted during regular business hours and
in such a manner as not to interfere unduly with normal business activities of
such Audited Party, and shall be at the Auditing Party’s expense; provided,
however, that in addition to the amount of the underpayment or overcharge due,
if such audit reveals an underpayment or overcharge of more than five percent
(5%), the Audited Party shall also promptly pay to the Auditing Party all
reasonable costs and expenses of such audit. The Auditor shall execute a
confidentiality agreement with the Audited Party in a form mutually acceptable
to the Parties.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------

6. TERM AND TERMINATION

 

(a) Term. Unless earlier terminated in accordance with Section 5(a)(iv) or
Section 6(b), the term of this Agreement (the “Term”) shall commence as of the
Effective Date and continue until December 31, 2006. Subsequently, this
Agreement shall automatically renew for successive periods of one (1) year,
each, unless, at least ninety (90) days prior to the beginning of any renewal
year, either Party gives the other Party written notice of its intent not to
renew this Agreement.

 

(b) Termination for Cause. Either Party may terminate this Agreement at any time
upon written notice to the other Party if the other Party (i) is in material
breach of this Agreement and fails to correct such breach within thirty (30)
days after receipt of written notice specifying such breach; (ii) applies for or
consents to the appointment of a receiver, trustee or liquidator for
substantially all of its assets, or such a receiver, trustee or liquidator is
appointed; (iii) has filed against it an involuntary petition for bankruptcy
that is not dismissed within sixty (60) days after the filing thereof; (iv)
files a voluntary petition for bankruptcy or a petition or answer seeking
reorganization; or (v) becomes or is insolvent or bankrupt, admits in writing
its inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors. Notwithstanding anything in this Agreement to the
contrary, either party shall be entitled to recourse to all available legal and
judicial remedies upon such Party’s election to terminate this Agreement by
reason of any of the events set forth in the preceding sentence.

 

(c) Unwind Period. [*]

 

(d) Unwind Costs.[*]

 

(e) Effect of Termination. At the end of the Unwind Period, any and all rights
and licenses to the MarketWatch Content and Thomson Content granted hereunder
shall terminate immediately and automatically, provided that Thomson (and the
End Users) may continue to use MarketWatch Content delivered to Thomson under
this Agreement that has been archived by Thomson, subject to continued
compliance with the terms and conditions of this Agreement. Section 1
(Definitions), Section 2(f) (Non-Competition), Section 2(j) (Personnel), Section
2(h)(i)(2)(ii) (License to Thomson Content and Exclusive Content), Section 3(f)
(Ownership and Reservation of Rights), Section 3(g) (Exclusive Content), Section
5(h) (Records and Audit), Section 6(c) (Unwind Period), Section 6(d) (Unwind
Costs), Section 7 (Indemnification), Section 9 (Confidentiality), Section 8(b)
(Disclaimer) and Section 8(c) (Limitation of Liability), Section 10 (General),
and this Section 6(e) (Effect of Termination) shall survive any expiration or
termination of this Agreement or the termination of the Unwind Period. Neither
Party shall be liable to the other for damages of any kind solely as a result of
terminating this Agreement in accordance with its terms, and termination of this
Agreement by a Party shall be without prejudice to any other right or remedy of
such Party under this Agreement or applicable law.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

16



--------------------------------------------------------------------------------

7. INDEMNIFICATION

 

Each of MarketWatch and Thomson (the “Indemnifying Party”) agrees to indemnify
and hold harmless the other Party (the “Indemnified Party”) from and against any
and all claims, losses, liabilities, damages, deficiencies, costs and expenses
(including costs of investigation and defense and all reasonable legal and other
professional fees and disbursements, interest, penalties and amounts paid in
settlement) to the extent the same relate to or arise from (A) a breach of any
representation or warranty made by the Indemnifying Party in this Agreement, (B)
a breach of any (i) covenant made by the Indemnifying Party in this Agreement or
(ii) term or condition in this Agreement by the Indemnifying Party, or (C)
existing agreements conflicting with the terms and conditions of this Agreement
that the Indemnifying Party discovers after the Effective Date. In connection
with such indemnification, (A) the Indemnified Party shall provide the
Indemnifying Party with prompt written notice upon becoming aware of any such
claim, (B) the Indemnified Party shall reasonably cooperate with the
Indemnifying Party in the defense of such claim, and (C) the Indemnifying Party
shall have sole and exclusive control over the defense and settlement of any
such claim (provided that any settlement must be approved by both Parties).
Notwithstanding the foregoing, the Indemnifying Party shall have no liability of
any kind to the extent any claim is based on or arises from: (X) the Indemnified
Party’s gross negligence or material breach of the terms of this Agreement; (Y)
the failure of the Indemnified Party to use updated or modified versions of the
Content made available by the Indemnifying Party to avoid a claim; or (Z) any
modification of the Content by the Indemnified Party or any third party.

 

8. WARRANTIES; LIMITATION OF LIABILITY

 

(a) Mutual Warranties. Each Party represents and warrants that (i) it has the
full power and authority to enter into this Agreement and to perform its
obligations hereunder; (ii) it has the right and authority to grant the rights
granted with respect to Content provided to the other Party for inclusion and
use in the Thomson/MarketWatch Service pursuant to the terms and conditions of
this Agreement; (iii) it has the right and authority to grant all licenses and
rights granted by it hereunder; (iv) to its knowledge, no existing agreement to
which it is a party with any third party or affiliate conflicts with any of the
terms and conditions of this Agreement, provided that the Party immediately
informs the other Party upon discovery that any existing agreement to which it
is a party is in conflict with any of the terms and conditions of this Agreement
(and each Party covenants not to enter into any such conflicting agreement
during the Term and any Unwind Period); and (v) all materials and services
furnished or licensed to the other Party hereunder or the use thereof will not
knowingly violate the rights of third parties.

 

(b) Disclaimer. Without relieving either Party of its obligations set forth in
Section 7 relating to claims by third parties, Content is provided by a Party
“AS IS,” and each Party does not guarantee the accuracy, timeliness and/or
completeness of the data and content included in such Content. NEITHER PARTY
MAKES ANY WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY ANY
PERSON OR ENTITY FROM THE USE OF OR RELIANCE UPON THE MARKETWATCH CONTENT, THE
EXCLUSIVE CONTENT, THE THOMSON CONTENT OR THE SERVICE CONTENT. EXCEPT AS
SPECIFICALLY SET FORTH IN THIS SECTION 8, NEITHER MARKETWATCH NOR THOMSON MAKES
ANY OTHER REPRESENTATIONS OR WARRANTIES TO THE OTHER PARTY OR ANY THIRD PARTY,
WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
NON-INFRINGEMENT OR ACCURACY.

 

17



--------------------------------------------------------------------------------

(c) Limitation of Liability. Without limiting each Party’s indemnification
obligations under Section 7 for claims by third parties, each Party agrees that,
to the fullest extent permissible under applicable law, neither Party nor any of
its parents, subsidiaries, affiliates, directors, officers, employees,
consultants, agents, licensors, suppliers or other representatives
(“Representatives”) shall be liable for any indirect, special or consequential
damages, or damages for loss of profits, business interruption, loss of
goodwill, computer failure or malfunction or otherwise, arising from or relating
to use of or access to the MarketWatch Content, the Exclusive Content, the
Thomson Content, the Service Content, the Editorial and Production Support or
otherwise under this Agreement even if such Party or any of its Representatives
is expressly advised of the possibility of such damages. The foregoing
limitation of liability and exclusion of certain damages shall apply regardless
of the failure of essential purpose of any remedies available to either Party.

 

9. CONFIDENTIALITY

 

(a) Confidential Information. “Confidential Information” means all information
disclosed by one Party before or after the Effective Date (“Discloser”) to the
other Party (“Recipient”) (in writing, orally or in any other form) that is
designated, at or before the time of disclosure, as confidential, or provided
under circumstances reasonably indicating that the information is confidential,
including, without limitation, trade secrets, business plans, customer lists,
technical data, product ideas, personnel, contract and financial information.
Confidential Information does not include information or material that (i) is
now, or hereafter becomes, through no act or failure to act on the part of the
Recipient, generally known or available; (ii) is or was known by the Recipient
at or before the time such information or material was received from the
Discloser, as evidenced by the Recipient’s tangible (including written or
electronic) records; (iii) is furnished to the Recipient by a third party that
is not under an obligation of confidentiality to the Discloser with respect to
such information or material; or (iv) is independently developed by the
Recipient without any breach of this Agreement. In addition, neither Party shall
disclose the terms and conditions of this Agreement without the prior written
consent of the other Party, provided that each Party may disclose the terms and
conditions of this Agreement: (i) as compelled by applicable securities and
other laws, including, without limitation, requirements to file a copy of this
Agreement or to disclose information regarding the provisions hereof or
performance hereunder to applicable regulatory authorities (provided that the
disclosing Party shall give advance notice of such compelled disclosure to the
other Party, and shall cooperate with the other Party in connection with any
efforts to prevent or limit the scope of such disclosure); (ii) in confidence,
to legal counsel; (iii) in confidence, to affiliates, accountants, banks, and
financing sources and their advisors; and (iv) in connection with the
enforcement of this Agreement or any rights hereunder.

 

(b) Restrictions on Use. Each Party shall take all reasonable measures to
protect the confidentiality of the other Party’s Confidential Information in a
manner that is at least protective as the measures it uses to maintain the
confidentiality of its own Confidential Information of similar importance.
Recipient shall hold Confidential Information in strict confidence and shall not
disclose, copy, reproduce, sell, assign, license, market, transfer or otherwise
dispose of such

 

18



--------------------------------------------------------------------------------

information, or give or disclose such information to third parties, or use such
information for any purposes whatsoever other than as necessary in order to
fulfill its obligations or exercise its rights under this Agreement.
Notwithstanding the foregoing, Recipient may disclose the other Party’s
Confidential Information (i) to employees and consultants that have a need to
know such information, provided that Recipient shall advise each such employee
and consultant of their obligations to keep such information confidential and
shall require that each such employee and consultant sign a written
nondisclosure agreement consistent with the confidentiality and nondisclosure
provisions herein, and (ii) to the extent Recipient is legally compelled to
disclose such Confidential Information, provided that Recipient shall give
advance notice of such compelled disclosure to the other Party, and shall
cooperate with the other Party in connection with any efforts to prevent or
limit the scope of such disclosure and/or use of the Confidential Information.

 

10. GENERAL

 

(a) Press Releases/Announcements. Within three (3) days after the Effective
Date, the Parties shall issue a mutually agreeable joint press release
describing the relationship between the Parties under this Agreement and the
Thomson/MarketWatch Service. Any document, filing, notice or press release
referencing this Agreement (including its terms and conditions) and the
Thomson/MarketWatch Service or a Party which the other Party is legally required
to disclose shall be delivered in advance by the disclosing Party to the other
Party for their review and comment.

 

(b) Assignment. Neither Party shall assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, by operation of law
or otherwise, this Agreement or any or its rights or obligations under this
Agreement, in whole or in part, without the other Party’s prior written consent;
provided, however, that (x) Thomson may (without MarketWatch’s consent) assign,
sell, transfer, delegate or otherwise dispose of this Agreement or any of its
rights and obligations hereunder (i) to an Affiliate or (ii) as part of a
merger, consolidation, corporate reorganization, sale of a division, or sale of
any part of Thomson’s assets to which this Agreement relates or like event, and
(y) MarketWatch may (without Thomson’s consent) assign this Agreement and its
rights and obligations hereunder as an entirety as part of a merger,
consolidation, or sale of all or substantially all of MarketWatch’s assets,
provided that the assignee is not a Thomson Competitor or an Affiliate of a
Thomson Competitor. Any purported assignment, sale, transfer, delegation or
other disposition, except as permitted herein, shall be null and void. Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.

 

(c) Severability. If any provision of this Agreement, or the application thereof
to any person, place or circumstance, shall be held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, such provision
shall be enforced to the maximum extent possible so as to effect the intent of
the Parties, or, if incapable of such enforcement, shall be deemed to be deleted
from this Agreement, and the remainder of this Agreement and such provisions as
applied to other persons, places and circumstances shall remain in full force
and effect.

 

19



--------------------------------------------------------------------------------

(d) Waivers. The waiver by either Party of a breach of or a default under any
provision of this Agreement, shall not be effective unless in writing and shall
not be construed as a waiver of any subsequent breach of or default under the
same or any other provision of this Agreement, nor shall any delay or omission
on the part of either Party to exercise or avail itself of any right or remedy
that it has or may have hereunder operate as a waiver of any right or remedy.

 

(e) Dispute Resolution.

 

(i) Prior to the initiation of formal dispute resolution procedures, the Parties
shall first attempt to resolve any dispute, controversy or claim arising under
or in connection with this Agreement (a “Dispute”) informally, as follows: The
Dispute shall be referred to the Chief Executive Officer of MarketWatch and the
Chief Operating Officer of Thomson (collectively, the “Senior Executives”), who
shall meet as often, for a duration and as promptly as the Parties reasonably
deem necessary to discuss the Dispute and negotiate in good faith in an effort
to resolve the Dispute.

 

(ii) Formal proceedings for the resolution of a Dispute may not be commenced
until the earlier of: (A) the good faith determination by the Senior Executives
that amicable resolution through continued negotiation of the matter does not
appear likely; or (B) thirty (30) days following the date that the Dispute was
first referred to the Senior Executives.

 

(iii) The provisions of this Section 10(e) shall not be construed to prevent a
Party from seeking a temporary restraining order or injunctive or other
equitable relief with respect to this Agreement at any time.

 

(f) Compliance with Laws. Each Party shall comply with all laws, legislation,
rules, regulations and governmental requirements applicable to the operation of
its business, the Thomson/MarketWatch Service and such Party’s exercise of its
rights and performance of its obligations under this Agreement.

 

(g) Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of New York (as permitted by Section
5-1401 of the New York General Obligations Law or any similar successor
provision) without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of New York to the rights and duties of the Parties.

 

(h) Consent to Jurisdiction. Each party hereto irrevocably submits to the
exclusive jurisdiction of (i) the Supreme Court of the State of New York, New
York County, and (ii) the United States District Court for the Southern District
of New York, for the purposes of any suit, action or other proceeding arising
out of this Agreement or any transaction contemplated hereby or thereby. Each of
Thomson and MarketWatch agrees to commence any such action, suit or proceeding
either in the United States District Court for the Southern District of New York
or if such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the Supreme Court of the State of New York, New York
County. Each of Thomson and MarketWatch further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of

 

20



--------------------------------------------------------------------------------

process for any action, suit or proceeding in New York, with respect to any
matters to which it has submitted to jurisdiction in this Section 10(h). Each of
Thomson and MarketWatch irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby and thereby in (i) the Supreme
Court of the State of New York, New York County, or (ii) the United States
District Court for the Southern District of New York, and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Nothing in the foregoing shall
be construed as a waiver of (and neither party waives) the right to a jury
trial.

 

(i) Independent Contractors. Each Party is an independent contractor and neither
Party’s personnel are employees or agents of the other Party for federal, state
or other taxes or any other purposes whatsoever, and are not entitled to
compensation or benefits of the other. Except for the specific obligations set
forth in this Agreement, nothing hereunder shall be deemed to constitute,
create, give effect to or otherwise recognize a joint venture, partnership or
business entity of any kind, nor shall anything in this Agreement be deemed to
constitute either Party the agent or representative of the other.

 

(j) Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered by hand or upon confirmed
receipt of a facsimile transmission, two (2) days after being deposited with an
overnight courier, or five (5) days after mailing, postage prepaid, by register
or certified mail, return receipt requested, to the below address or such other
addresses as either Party shall specify in a written notice to the other.

 

To MarketWatch:

 

To Thomson:

MarketWatch.com, Inc.

 

Thomson Financial Inc.

825 Battery Street

 

195 Broadway

San Francisco, CA 94111

 

New York, NY 10007

Attn: General Counsel

 

Attn: General Counsel

 

(k) Force Majeure. Except for the obligation to pay amounts due, neither Party
shall be liable to the other for failure or delay in performing its obligations
hereunder if such failure or delay is due to circumstances beyond its reasonable
control, including, acts of any governmental body, war, insurrection, sabotage,
embargo, fire, flood, strike or other labor disturbance, interruption of or
delay in transportation, unavailability of or interruption or delay in
telecommunications or third party services, or inability to obtain raw
materials, supplies or power used in or equipment needed for provision of the
services hereunder.

 

(l) Headings and Interpretation. Headings used in this Agreement are for
reference purposes only and shall not be deemed a part of this Agreement. For
purposes of interpreting this Agreement, (i) unless the context otherwise
requires, the singular includes the plural, and the plural includes the
singular; (ii) unless otherwise specifically stated, the words “herein,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section or paragraph; (iii) the
words “include” and “including” shall not

 

21



--------------------------------------------------------------------------------

be construed as terms of limitation, and shall therefore mean “including but not
limited to” and “including without limitation”; (iv) unless otherwise
specifically stated, the words “writing” or “written” mean preserved or
presented in retrievable or reproducible form, whether electronic (including
email but excluding voice mail) or hard copy; and (v) the references herein to
the Parties shall refer to their permitted successors and assigns.

 

(m) Entire Agreement. This Agreement (including the Exhibits attached hereto)
constitutes the entire agreement of the Parties hereto with respect to its
subject matter and may be amended or modified only in writing and signed by duly
authorized officers of both Parties. This Agreement supersedes all previous,
contemporaneous and inconsistent agreements, negotiations, representations and
promises between the Parties, written or oral, regarding the subject matter
hereunder. There are no oral or written collateral representations, agreements
or understandings except as provided herein. The following Exhibits attached
hereto are incorporated herein by this reference:

 

Exhibit A

   Service Parameters

Exhibit B

   Timeline

Exhibit C

   Hiring, Resource and Bureau Guidelines

Exhibit D(1)

   MarketWatch Trademarks, Affiliate Trademarks, Trademark License Terms and
Conditions

Exhibit D(2)

   Thomson Trademarks, Affiliate Trademarks, Trademark License Terms and
Conditions

Exhibit E

   Personnel

Exhibit F

   Thomson Content

Exhibit G

   Service Distinctions

Exhibit H

   Budget for Contract Year One

Exhibit I

   Service Level Agreement

Exhibit J

   Thomson Competitors

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their respective authorized
officers to execute and deliver this Agreement as of the Effective Date.

 

MARKETWATCH.COM, INC.

By:

 

/s/ Lawrence S. Kramer

--------------------------------------------------------------------------------

    Lawrence S. Kramer     Chairman and Chief Executive Officer THOMSON
FINANCIAL INC.

By:

 

/s/ Sharon T. Rowlands

--------------------------------------------------------------------------------

    Sharon T. Rowlands     President and Chief Operating Officer

 

23



--------------------------------------------------------------------------------

Exhibit A

Service Parameters

 

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

24



--------------------------------------------------------------------------------

Exhibit B

Timeline

 

PROPOSED PROJECT TIMELINE

 

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

25



--------------------------------------------------------------------------------

Exhibit C

Editorial Growth Plan

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

26



--------------------------------------------------------------------------------

Exhibit D(1)

MarketWatch Marks, Affiliate Trademarks,

Trademark License Terms and Conditions

 

MarketWatch Marks: MarketWatch and the MarketWatch Reference

 

The following are additional terms and conditions relating to the MarketWatch
Marks licensed under the Agreement. All references to the Agreement in this
Exhibit D(1) shall include this Exhibit D(1). For the purposes of this Exhibit
D(1) only, the term Thomson shall include its Affiliates. To the extent that
trademarks of MarketWatch affiliates are licensed by a MarketWatch affiliate to
Thomson in connection with this Agreement and Thomson and such affiliate do not
enter into separate terms and conditions applicable to use of such trademarks,
the terms and conditions of this Exhibit D(1) applicable to MarketWatch Marks
shall apply to use of such affiliate trademarks.

 

1. Restrictions. Without limitation of the other restrictions and obligations
set forth in the Agreement, the Parties agree on the following:

 

Except with respect to use of the name and mark “MarketWatch” in the Credit
Materials and as expressly permitted in the Agreement (and without limitation of
Thomson’s rights under applicable law, in the absence of a license, including,
but not limited to, nominative fair use):

 

(a) Thomson shall not (and has no right to) license or sublicense any of the
MarketWatch Marks, except that Thomson may grant sublicenses of the MarketWatch
Marks as reasonably required for the advertising and marketing of the
Thomson/MarketWatch Service for the benefit of Thomson, provided that such
advertisement and marketing are subject to the requirements of the Agreement,
including but not limited to the quality control provisions hereof.

 

(b) Use of the MarketWatch Marks and any MarketWatch trademarks or trademarks of
MarketWatch’s affiliates’ shall be subject to any reasonable usage guidelines
and notice requirements provided by MarketWatch (or the applicable affiliate)
from time to time, including, without limitation, such party’s right, in its
sole discretion, to change the appearance and/or style of the trademarks upon
thirty (30) days prior written notice.

 

(c) Thomson shall not (and has no right to) use the MarketWatch Marks as a
corporate name or as a trade name or in a domain name or domain name
registration. In addition, Thomson shall not (and has no right to) use the
MarketWatch Marks in combination with the name or mark of any provider of
financial news services or in a manner implying any association of the
MarketWatch Marks with the name or marks of a provider of financial news
services other than MarketWatch.

 

2. Ownership.

 

(a) All use of the MarketWatch Marks and other trademarks of MarketWatch or its
affiliates by Thomson (including, but not limited to, any goodwill generated by
such use) shall inure to the benefit of MarketWatch (or its affiliates, as
applicable) and, except for the limited right and license granted in Section
4(b) of the Agreement, Thomson shall not have or

 

27



--------------------------------------------------------------------------------

obtain any right, title or interest in or to any MarketWatch or MarketWatch
affiliate trademark, trade name, domain name, logo, service mark or other
designation of origin. Thomson shall not adopt, or apply for registration of any
of the MarketWatch Marks, the name or mark “Thomson/MarketWatch,” “Thomson
MarketWatch,” or any other MarketWatch trademark (or any mark confusingly
similar thereto) anywhere in the world; provided the foregoing shall not limit
Thomson from adopting or registering the Brand Name or “Thomson.” MarketWatch
acknowledges that Thomson is, as of the Effective Date, the owner of a series of
trademarks for financial information services and products that use the
designation “Watch” or “Market” as a suffix (“Watch and Market Marks”), and
MarketWatch specifically acknowledges that Thomson may continue to use all such
Watch and Market Marks. Thomson’s rights with respect to registration, adoption
and use of new trademarks that use the designation “Watch” or “Market” shall be
subject to applicable law.

 

(b) Thomson shall as reasonably requested by MarketWatch, mark the use of the
MarketWatch Marks (or in the case of multiple uses of a Mark in any particular
material, the first prominent use of such Mark) in connection with the
advertising and marketing of the Thomson/MarketWatch Service with (a) the
superscript “R” symbol (®) or superscript “TM” symbol (TM), as applicable, and
(b) such legend as is reasonably requested by MarketWatch from time to time,
such as the phrase “‘MarketWatch’ is a trademark of MarketWatch.Com Inc. and
used under license.” Thomson shall also take such other steps as may reasonably
be requested by MarketWatch to evidence MarketWatch’s ownership and the license
to Thomson of the MarketWatch Marks.

 

3. Maintenance, Renewal, and Enforcement.

 

(a) Thomson agrees reasonably to cooperate with MarketWatch, at MarketWatch’s
expense for out-of-pocket costs, in connection with the preparation and filing
of any applications for registration, renewals, and other documentation
reasonably determined by MarketWatch to be necessary or advisable to obtain,
protect, preserve or enforce MarketWatch’s rights in the MarketWatch Marks.
Thomson acknowledges that any such applications for registration, renewals and
other documentation relating to the MarketWatch Marks shall be in the name of
MarketWatch, and Thomson hereby assigns, and agrees to assign, any rights with
respect thereto that Thomson has or may in the future have.

 

(b) MarketWatch shall have the sole right, though it is under no obligation,
with respect to the registration, maintenance or enforcement (including bringing
of legal actions for infringement) of the MarketWatch Marks, provided that the
foregoing shall not affect Thomson’s right to register, maintain or enforce
(including bringing of legal actions for infringement of) its rights with
respect to Thomson’s own trademarks. Thomson agrees to provide reasonable
cooperation to MarketWatch in the registration, maintenance and enforcement
(including bringing of legal actions for infringement) of MarketWatch Marks. The
Parties will discuss in good faith appropriate steps reasonably required for
such registration, maintenance and enforcement (including bringing of legal
actions for infringement).

 

28



--------------------------------------------------------------------------------

4. Quality Control.

 

(a) Thomson shall conduct its business in a manner that will not reflect
unfavorably on the MarketWatch Marks. Thomson shall use the MarketWatch Marks in
a manner that does not derogate MarketWatch’s rights in the MarketWatch Marks,
and shall not knowingly take action that would interfere with or diminish those
rights.

 

(b) Thomson acknowledges the high standards of quality with which the
MarketWatch Marks are associated and the importance to MarketWatch and its
reputation and goodwill of maintaining such high standards of quality in the
Thomson/MarketWatch Service advertised, marketed and sold under the MarketWatch
Marks and in any related advertising, promotional, public relations, and other
materials.

 

(c) Thomson shall not knowingly use the MarketWatch Marks on or in connection
with any good or service or any advertising, promotional, public relations, or
other material that is (or contains any content that is) (i) unlawful, harmful,
threatening, false, misleading, abusive, tortious, libelous, defamatory,
obscene, invasive of another’s privacy or infringing of another’s rights
(including but not limited to intellectual property rights) or (ii), except with
respect to news or commentary, disparaging or critical of MarketWatch or its
affiliates or its or their products or services.

 

(d) Thomson shall, upon MarketWatch’s request, (i) provide to MarketWatch or, at
MarketWatch’s request demonstrate to MarketWatch, the Thomson/MarketWatch
Service that bears, or is marketed or sold using, any of the MarketWatch Marks,
and (ii) provide to MarketWatch copies of advertising, promotional, public
relations, and other materials that bear any of the MarketWatch Marks or relate
to such Thomson/MarketWatch Service. Any such requests shall be with reasonable
notice and at reasonable intervals.

 

(e) If MarketWatch determines that Thomson’s conduct of its business using the
MarketWatch Marks, any service using the MarketWatch Marks, or any related
materials (including, without limitation, advertising, promotional, public
relations, corporate and other materials using the MarketWatch Marks) do not
meet the requirements set forth in the Agreement, MarketWatch may give written
notice to Thomson and Thomson shall cure such deficiency within ten (10) days
after receipt of such written notice. If any deficiency poses a risk to public
health or safety, or a risk of causing or contributing to the injury or death of
any person or material loss of or damage to any property of third parties,
MarketWatch shall have the right immediately to suspend use of the MarketWatch
Marks on or in connection with the deficient services or related materials until
the deficiencies are cured to the reasonable satisfaction of MarketWatch.

 

29



--------------------------------------------------------------------------------

Exhibit D(2)

Thomson Trademarks, Affiliate Trademarks,

Trademark License Terms and Conditions

 

Thomson Marks: Thomson, the Brand Name, Buyouts Newsletter, First Call, First
Call Events, European Venture Capital Journal, Thomson Equity Strategies, AUTEX,
IFR, Research Direct, IPO Reporter, Capital Markets Intelligence and Money
Monitor Manager.

 

The following are additional terms and conditions relating to the Thomson Marks
licensed under the Agreement. All references to the Agreement in this Exhibit
D(2) shall include this Exhibit D(2). For the purposes of this Exhibit D(2)
only, the term MarketWatch shall include its affiliates. To the extent that
trademarks of Thomson Affiliates are licensed by a Thomson Affiliate to
MarketWatch in connection with this Agreement and MarketWatch and such Affiliate
do not enter into separate terms and conditions applicable to use of such
trademarks, the terms and conditions of this Exhibit D(2) applicable to Thomson
Marks shall apply to use of such Affiliate trademarks.

 

1. Restrictions. Without limitation of the other restrictions and obligations
set forth in the Agreement, the Parties agree on the following:

 

Except with respect to use of the name and mark “Thomson” or any of the other
Thomson Marks in the Credit Materials and as expressly permitted in the
Agreement (and without limitation of MarketWatch’s rights under applicable law,
in the absence of a license, including, but not limited to, nominative fair
use):

 

(a) MarketWatch shall not (and has no right to) license or sublicense any of the
Thomson Marks, except that MarketWatch may grant sublicenses of the Thomson
Marks as reasonably required for fulfilling its obligations and exercising its
rights under the Agreement for the benefit of MarketWatch, provided that such
uses are subject to the requirements of the Agreement, including but not limited
to the quality control provisions hereof.

 

(b) Use of the Thomson Marks and any other Thomson trademarks or trademarks of
Thomson Affiliates’ shall be subject to any reasonable usage guidelines and
notice requirements provided by Thomson (or the applicable Affiliate) from time
to time, including, without limitation, such party’s right, in its sole
discretion, to change the appearance and/or style of the trademarks upon thirty
(30) days prior written notice.

 

(c) MarketWatch shall not (and has no right to) use the Thomson Marks as a
corporate name or as a trade name or in a domain name or domain name
registration. In addition, MarketWatch shall not (and has no right to) use the
Thomson Marks in combination with the name or mark of any provider of financial
news services or in a manner implying any association of the MarketWatch Marks
with the name or marks of a provider of financial news services other than
Thomson.

 

30



--------------------------------------------------------------------------------

2. Ownership.

 

(a) All use of the Thomson Marks and other trademarks of Thomson or its
Affiliates by MarketWatch (including, but not limited to, any goodwill generated
by such use) shall inure to the benefit of Thomson (or its Affiliates, as
applicable) and, except for the limited right and license granted in Section
4(d) of the Agreement, MarketWatch shall not have or obtain any right, title or
interest in or to any Thomson or Thomson Affiliate trademark, trade name, domain
name, logo, service mark or other designation of origin. MarketWatch shall not
adopt, or apply for registration of any of the Thomson Marks, the name or mark
“Thomson/MarketWatch,” “Thomson MarketWatch,” the Brand Name or any other
Thomson trademark (or any mark confusingly similar thereto) anywhere in the
world, provided the foregoing shall not limit MarketWatch from adopting or
registering “MarketWatch.” Thomson acknowledges that MarketWatch is, as of the
Effective Date, the owner of a series of trademarks for financial information
services and products that use the designation “Watch” or “Market” as a suffix
(“MarketWatch Watch and Market Marks”), and Thomson specifically acknowledges
that MarketWatch may continue to use all such MarketWatch Watch and Market
Marks. MarketWatch’s rights with respect to registration, adoption and use of
new trademarks that use the designation “Watch” or “Market” shall be subject to
applicable law.

 

(b) MarketWatch shall as reasonably requested by Thomson, mark the use of the
Thomson Marks (or in the case of multiple uses of a Mark in any particular
material, the first prominent use of such Mark) with (a) the superscript “R”
symbol (®) or superscript “TM” symbol (TM), as applicable, and (b) such legend
as is reasonably requested by Thomson from time to time, such as the phrase
“‘Thomson’ is a trademark of The Thomson Corporation and is used under license.”
MarketWatch shall also take such other steps as may reasonably be requested by
Thomson to evidence Thomson’s ownership and the license to MarketWatch of the
Thomson Marks. Nothing in this Agreement shall require MarketWatch to include
such marks or legends except in connection with the Thomson/MarketWatch Service.

 

3. Maintenance, Renewal and Enforcement.

 

(a) MarketWatch agrees reasonably to cooperate with Thomson, at Thomson’s
expense for out-of-pocket costs, in connection with the preparation and filing
of any applications for registration, renewals, and other documentation
reasonably determined by Thomson to be necessary or advisable to obtain,
protect, preserve or enforce Thomson’s rights in the Thomson Marks. Thomson
acknowledges that any such applications for registration, renewals and other
documentation relating to the Thomson Marks shall be in the name of Thomson, and
MarketWatch hereby assigns, and agrees to assign, any rights with respect
thereto that MarketWatch has or may in the future have.

 

(b) Thomson shall have the sole right, though it is under no obligation, with
respect to the registration, maintenance or enforcement (including bringing of
legal actions for infringement) of the Thomson Marks, provided that the
foregoing shall not affect MarketWatch’s right to register, maintain or enforce
(including bringing of legal actions for infringement of) its rights with
respect to MarketWatch’s own marks. MarketWatch agrees to provide reasonable
cooperation to Thomson in the registration, maintenance and enforcement
(including bringing of legal actions for infringement) of its Thomson Marks. The
Parties will discuss in good faith appropriate steps reasonably required for
such registration, maintenance and enforcement (including bringing of legal
actions for infringement).

 

31



--------------------------------------------------------------------------------

4. Quality Control.

 

(a) MarketWatch shall conduct its use of the Thomson Marks in connection with
its business in a manner that will not reflect unfavorably on the Thomson Marks.
MarketWatch shall use the Thomson Marks in a manner that does not derogate
Thomson’s rights in the Thomson Marks, and shall not knowingly take action that
would interfere with or diminish those rights.

 

(b) MarketWatch acknowledges the high standards of quality with which the
Thomson Marks are associated and the importance to Thomson and its reputation
and goodwill of maintaining such high standards of quality in the advertising,
promotional and public relations activities for the Thomson/MarketWatch
Services.

 

(c) MarketWatch shall not knowingly use the Thomson Marks on or in connection
with any good or service or any advertising, promotional, public relations, or
other material that is (or contains any content that is) (i) unlawful, harmful,
threatening, false, misleading, abusive, tortious, libelous, defamatory,
obscene, invasive of another’s privacy or infringing of another’s rights
(including but not limited to intellectual property rights) or (ii), except with
respect to news or commentary, disparaging or critical of Thomson or its
Affiliates or its or their products or services.

 

(d) MarketWatch shall, upon Thomson’s request, provide to Thomson copies of any
materials that bear any of the Thomson Marks or relate to such
Thomson/MarketWatch Service. Any such requests shall be with reasonable notice
and at reasonable intervals.

 

(e) If Thomson determines that MarketWatch’s conduct of its business using the
Thomson Marks, any service using the Thomson Marks, or any related materials
(including, without limitation, advertising, promotional, public relations,
corporate and other materials using the Thomson Marks) do not meet the
requirements set forth in the Agreement, Thomson may give written notice to
MarketWatch and MarketWatch shall cure such deficiency within ten (10) days
after receipt of such written notice. If any deficiency poses a risk to public
health or safety, or a risk of causing or contributing to the injury or death of
any person or material loss of or damage to any property of third parties,
Thomson shall have the right immediately to suspend use of the Thomson Marks on
or in connection with the deficient services or related materials until the
deficiencies are cured to the reasonable satisfaction of Thomson.

 

32



--------------------------------------------------------------------------------

Exhibit E

Personnel

 

Personnel in the following positions shall be treated as Dedicated Employees
under this Agreement:

 

Title

--------------------------------------------------------------------------------

 

Name

--------------------------------------------------------------------------------

1. Editor

 

____________________________

2. Reporter

 

____________________________

3. Reporter

 

____________________________

4. Reporter

 

____________________________

5. Reporter

 

____________________________

 

33



--------------------------------------------------------------------------------

Exhibit F

Thomson Content

 

PROPOSED THOMSON CONTENT:

 

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

34



--------------------------------------------------------------------------------

Exhibit G

Service Distinction Parameters

 

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

35



--------------------------------------------------------------------------------

Exhibit H

Budget for Contract Year One

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

 

36



--------------------------------------------------------------------------------

Exhibit I

Service Level Agreement

 

1. INTRODUCTION.

 

(a) This Service Level Agreement (“SLA”) sets forth the Service Level
Obligations of MarketWatch.com, Inc. (“MarketWatch”) to Thomson Financial Inc.
(“Thomson”) and the standards MarketWatch will adhere to for
problem-identification and resolution in the provision of Editorial and
Production Support services.

 

(i) This SLA is supplemental to the terms of the Thomson/MarketWatch Service
Production Agreement dated as of March 31, 2004 (“Agreement”) and shall be
subject to the terms and conditions of the Agreement as if set forth herein.

 

(ii) In the event of a conflict between the terms and conditions of this SLA and
the Agreement, the terms and conditions set forth in this SLA shall take
precedence over the Agreement.

 

(iii) Where used in this SLA, unless stated otherwise, capitalized words and
phrases shall have the respective meanings set forth herein. All capitalized
words and phrases used herein and not defined herein shall have the meaning set
forth in the Agreement.

 

(iv) All references to Sections and Exhibits shall be deemed references to this
SLA unless stated otherwise.

 

(v) All obligations of MarketWatch under this SLA shall begin commencing with
the delivery of the Thomson/MarketWatch Service by MarketWatch at the end of the
Timeline pursuant to Section 2(b) of the Agreement. The Parties shall coordinate
such launch in such a manner to provide MarketWatch appropriate notice and
information to commence its obligations under this SLA.

 

2. GENERAL CONDITIONS.

 

(a) Thomson shall:

 

(i) Maintain redundant feeds for accessing the MarketWatch content and execute
‘fail over’ to minimize disruption from a single feed outage.

 

(ii) Adhere to MarketWatch network configuration specifications set forth in the
MarketWatch feed specifications provided in writing to Thomson (the “MarketWatch
Feed Specifications”).

 

(iii) Display the feed as soon as is commercially reasonable after it is
received.

 

(b) MarketWatch shall:

 

(i) Deliver the Service Content feed to Thomson no later than it delivers the
same Content to any other third party or for use in its own products.

 

(ii) Deliver the feed across communications lines leased by Thomson or other
methods of transmission as mutually agreed by the Parties (or in accordance with
MarketWatch’s disaster recovery policies).

 

(iii) Use commercially reasonable efforts to respond and resolve service related
queries, Errors and Downtime incidents, in the manner set forth herein.

 

37

Confidential and Proprietary Information



--------------------------------------------------------------------------------

(iv) Provide support in a professional and workmanlike manner, and use
individuals of suitable training and skill. MarketWatch shall maintain
sufficient personnel and other resources necessary to achieve the service levels
described hereunder.

 

(v) Subject to Thomson’s obligations to provide and maintain communications
lines and other obligations in the Agreement, be responsible for redundancy and
disaster recovery planning and implementation and business continuity in the
event of a disaster to ensure compliance with its obligations under the
Agreement and hereunder.

 

(vi) MarketWatch will use commercially reasonable efforts to prevent the
transmission of any Harmful Code from computer or similar elements within its
control to Thomson. “Harmful Code” means any computer code (a) designed to
disrupt, disable, harm or otherwise impede in any material respect the operation
of Thomson’s or its customer’s systems (sometimes referred to as “viruses” or
“worms”), (b) that would disable either party’s computer systems or impair in
any material respect their operation based on the elapsing of a period of time
or the advancement to a particular date or other numeral (sometimes referred to
as “time bombs”, “time locks” or “drop dead” devices), or (c) that would permit
anyone to access, any of Thomson’s or its customer’s computer systems (sometimes
referred to as “traps”, “access codes” or “trap door” devices), or contain any
other similar harmful, malicious or hidden procedures, routines or mechanisms
that would cause Thomson’s or its customer’s computer systems to cease
functioning or to damage or corrupt data, storage media, programs, equipment or
communications, or otherwise materially adversely affect Thomson’s or its
customer’s operations.

 

(c) Force Majeure

 

MarketWatch’s obligations under this SLA shall be subject to Section 10(k) of
the Agreement (each such event a “Force Majeure event”) and MarketWatch shall
not be considered in breach of this SLA (and Thomson shall not be eligible for
service credits) based upon such events. Without limitation of the foregoing,
MarketWatch shall not be considered in breach of this SLA if delays in or
failure of performance by MarketWatch under this SLA is caused by third parties
providing MarketWatch with networks, systems, hardware and applications pursuant
to an agreement. In respect of such third parties, MarketWatch will use
commercially reasonable efforts to arrange for such third parties to respond
appropriately as needed. If MarketWatch is delayed in its performance as a
result of a Force Majeure, it shall promptly notify Thomson in accordance with
this SLA and shall describe at a reasonable level of detail the Force Majeure
circumstances or any actions or omissions of third party causing such delay. The
obligations of MarketWatch, to the extent affected by the Force Majeure event,
shall be suspended during, but not longer than, the continuance of the Force
Majeure event, and MarketWatch shall use commercially reasonable efforts to
resume performance.

 

3. DATA SUPPORT SERVICES PROVIDED

 

(a) Monitoring. MarketWatch will monitor feeds on a 24x7 basis to ensure that
the MarketWatch Content is being made available to Thomson according to the
performance standards of this SLA. MarketWatch shall provide Thomson with
monthly compliance reports in accordance with Section 5(c)(ii) below.

 

(b) Telephone support. MarketWatch will provide support via, telephone, email,
fax or if necessary onsite, to assist Thomson in identifying and resolving data
and delivery problems and in answering questions related to the operational use
of the feeds as follows:

 

Enterprise Operations Center –                 

Support Coverage Hours – 24x7

 

4. DOCUMENTATION

 

(a) MarketWatch will provide Thomson with adequate technical documentation and
specifications in electronic format regarding the specifications for (and use
of) the Service Content as provided by MarketWatch.

 

38

Confidential and Proprietary Information



--------------------------------------------------------------------------------

(b) Thomson may make additional copies of such documentation and distribute such
copies internally at no additional charge. The Documentation shall be
Confidential Information (and Thomson’s use thereof shall be subject to
compliance with confidentiality and license restrictions in the Agreement).

 

5. PROBLEM RESOLUTION

 

(a) Availability

 

(i) MarketWatch shall use commercially reasonable efforts to make the Service
Content available to Thomson 24x7 during each calendar month not less than
ninety nine point ninety nine percent (99.99%) of the time (“Availability”).
Unavailability of the Service Content is referred to herein as “Downtime”.
Excluded from Downtime are maintenance windows starting on Saturday 9 a.m.
through Sunday 12 p.m. US EST and other periods of time agreed upon by the
Parties (“Maintenance Windows”).

 

(ii) The Availability of the Services in each Measurement Period shall be
determined as follows:

 

x = (n – y) * 100 n

 

Where:

 

x = Availability percentage

 

n = total number of minutes during a calendar month

 

y = Downtime expressed in minutes

 

Specifically excluded from “n” and “y” (and Availability generally) are Force
Majeure events, Maintenance Windows and events caused by Thomson’s actions or
inactions (including failure to provide connectivity).

 

(b) Errors and Downtime

 

(i) “Errors” means any error, malfunction or defect resulting with the
interruption to or degradation of the Service Content or that otherwise prevents
the compliance of the Service Content with the specifications set forth in the
MarketWatch Feed Specifications.

 

(ii) MarketWatch will make commercially reasonable efforts to respond to and
resolve Errors and Downtime in accordance with the time frames set forth below.

 

(iii) “Response Time” means the time period permitted for MarketWatch to
classify the problem or incident according to its severity and nature, appoint a
trained a knowledgeable personnel to acknowledge the problem (via telephone or
otherwise, as the Parties may agree), open a support ticket, commence a
technical assessment of the problem and begin to establish a course of action
for problem resolution. Response Time shall commence upon the earlier of (i)
receipt of notification of an Error or Downtime incident from Thomson, or (ii)
discovery of an Error or Downtime incident by MarketWatch.

 

(iv) “Resolution Time” means the time period in which MarketWatch will seek to
resolve the Downtime or Error with such time period commencing upon the
completion of the Response Time and ending until the Service Content is restored
to a satisfactory working order and are in compliance with the specifications
set forth in the MarketWatch Feed Specifications.

 

39

Confidential and Proprietary Information



--------------------------------------------------------------------------------

(v) The following classification scheme will be used to categorize Response
Times and Resolution Times for Errors and Downtime:

 

Severity Level

--------------------------------------------------------------------------------

  

Definition

--------------------------------------------------------------------------------

  

Response Time
(Market Hours)

--------------------------------------------------------------------------------

  

Response Time (Non

Market Hours)

--------------------------------------------------------------------------------

  

Resolution Time

--------------------------------------------------------------------------------

Severity Level 1

 

(Critical)

   Error or Downtime renders the Service Content wholly or substantially,
inaccessible, inoperable, interrupted or degraded so that Thomson cannot
reasonably continue to use it.    5 minutes    15 minutes   

Workaround within 2 hours

Resolution within 24 hours

Severity Level 2

 

(High)

   Error or Downtime renders a significant function of the Service Content
inaccessible, inoperable, interrupted or degraded, however, Thomson can
reasonably continue to receive it directly or through redundant feed lines.   
15 Minutes    30 Minutes   

Workaround within 4 hours

Resolution within 2 days

Severity Level 3

 

(Low)

   Minor Error or Downtime that does not impede and is not expected to impede
the Service Content and Thomson can continue to use it.    2 hours    2 hours   
Resolution upon general availability of a fix or upgrade

 

(vi) MarketWatch will work with Thomson to determine how to configure the
MarketWatch’s feed to best retransmit any lost Service Content, which would
result from Severity Level 1 and Severity Level 2 Downtime problems.

 

(c) Incident Tracking

 

(i) All customer incident calls shall be logged into the MarketWatch’s problem
tracking system (the “Problem Tracking System”). Each problem shall be assigned
a unique incident ticket. The ticket numbers will be included in the monthly
compliance report provided to Thomson as set forth below.

 

(ii) Commencing after the commercial launch of the Thomson/MarketWatch Service,
MarketWatch will provide Thomson with a monthly report indicating MarketWatch’s
compliance with the performance standards set forth herein, in a format mutually
agreed by the parties. In addition MarketWatch shall provide Thomson with a
completed incident report within 10 days following the resolution of and Error
or Downtime constituting a Severity Level 1 in a format mutually agreed by the
Parties.

 

(iii) Thomson acknowledges that the Resolution Time periods provided above are
dependent upon the reasonable cooperation of Thomson with MarketWatch in the
provision of relevant information and assistance.

 

(iv) Hourly updates in regards to the status of Severity Level 1, Severity Level
2 and Severity Level 3 events will be available to Thomson on request through
the MarketWatch Operations Hotline 24x7.

 

40

Confidential and Proprietary Information



--------------------------------------------------------------------------------

(v) MarketWatch will have no liability for any failure with respect to
Availability, Errors and Downtime, Resolution Time or Incident Tracking (or any
service credits) related to any events or occurrences (a) during any Maintenance
Window, (b) resulting from a Force Majeure event, or (c) caused, directly or
indirectly, by the acts or omissions of Thomson (including any failure to
reasonably provide the connectivity), its Affiliates or Thomson’s or its
Affiliates’ customers, or their respective representatives or their respective
equipment.

 

6. SERVICE CREDITS

 

(a) Subject to Section 5(c)(v) above, in the event that (i) MarketWatch fails to
meet the Availability percentage set forth above, and (ii) Thomson credits a
Thomson Client as set forth below for a Claim arising out of such failure,
Thomson shall be entitled (subject to Section 6(b) and Section 6(c)) to deduct
from the Services Revenues used to calculate MarketWatch’s revenue share
pursuant to Section 5(e) of the Agreement the sum of such credits as set forth
in Section 6(b) below. As used in this SLA, “Claim” means a claim made by a
Thomson Client that the Thomson/MarketWatch Service as delivered to such Thomson
Client fails to meet the service delivery requirements for the
Thomson/MarketWatch Service (which failure was caused by MarketWatch), where
such claim results in an obligation by Thomson to reimburse or credit the
Thomson Client. MarketWatch shall have no responsibility with respect to claims
made by Thomson Clients for contractual service delivery requirements to the
extent greater than those set forth in this SLA. MarketWatch shall have no
responsibility for claims made by Thomson Clients for which Thomson does not
reimburse or credit the Thomson Client.

 

Services

--------------------------------------------------------------------------------

  

Availability (X)

--------------------------------------------------------------------------------

  

Credits Applied to Monthly Fees

(from Thomson Clients) for the

Thomson/MarketWatch Services

--------------------------------------------------------------------------------

Service Content

  

99.99% > X > 99.95%

 

99.94% > X > 99.85%

 

X < 99.84%

  

5% of the monthly fees

 

10% of the monthly fees

 

20% of the monthly fees

 

(i) If MarketWatch fails to achieve the Availability percentage during two
consecutive calendar months, the Availability credits above shall be doubled for
the second calendar month and any consecutive month thereafter. In the event the
availability of the Service Content is lower than 99.85% during three
consecutive calendar months Thomson shall have the right to terminate the
Agreement in addition to any credits it may be entitled to.

 

(ii) Subject to Section 5(c)(v) above, in the event that (i) MarketWatch fails
to meet the Resolution Times set forth above, and (ii) Thomson credits a Thomson
Client as set forth below for a Claim arising out of such failure, Thomson shall
be entitled (subject to Section 6(b) and Section 6(c)) to deduct from the
Services Revenues used to calculate MarketWatch’s revenue share pursuant to
Section 5(e) of the Agreement the sum of such credits as set forth in Section
6(b).

 

41

Confidential and Proprietary Information



--------------------------------------------------------------------------------

Severity Level

--------------------------------------------------------------------------------

  

Failure to meet Resolution Time

--------------------------------------------------------------------------------

  

Credits Applied to Monthly Fees

(from Thomson Clients) for the

Thomson/MarketWatch Services

--------------------------------------------------------------------------------

Severity Level 1

(Critical)

  

First Failure

 

Second Failure

  

10%

 

20%

Severity Level 2

(High)

  

First Time

 

Second Time

 

Third Time

 

Fourth Time

  

5%

 

10%

 

15%

 

20%

 

(iii) If MarketWatch fails to meet the Resolution Times during two consecutive
calendar months, the Resolution Time credits above shall be doubled for the
second calendar month and any consecutive month thereafter. Notwithstanding the
foregoing, in the event MarketWatch fails to meet the Resolution Time for a
Severity Level 1 twice during a calendar year, Thomson shall have the right to
terminate the Agreement in addition to any credits it may be entitled to. In the
event MarketWatch fails to meet the Resolution Times for a Severity 2 Level four
times during a calendar year, Thomson shall have the right to terminate the
Agreement in addition to any credits it may be entitled to.

 

(iv) The total amount of service credits shall be prorated based on the number
of users that were directly affected by the Downtime and shall equal to:

 

q * r / s

 

Where:

 

q = total dollar amount of service credits

r = total number of Thomson Clients affected by Downtime or Errors

s = total number of Thomson Clients

 

(b) The total amount of the service credits that Thomson is entitled to deduct
in any quarter shall be referred to as the “Service Credit Deduction.” In the
event that any particular Thomson Client is entitled (by operation of the
applicable End User Agreement) to multiple credits or reimbursements arising
from the same event, only the maximum single credit available for such event
shall be included within the Service Credit Deduction with respect to such
Thomson Client. In no event shall the Service Credit Deduction exceed the
Service Revenues paid to MarketWatch by operation of Section 5 of the Agreement.
The Service Credit Deduction shall be deducted as follows. First, in the event
Thomson is entitled to a Service Credit Deduction, the Service Revenues used to
calculate the revenue share allocated to a Party by operation of Section 5(e) of
the Agreement shall be grossed up (before calculation of the amounts of Service
Revenues to be retained by or paid to a Party) by the total of the amounts
deducted from or credited to the amounts due by Thomson Clients for failures to
meet the service delivery requirements for the Thomson/MarketWatch Service
(which failure was caused by MarketWatch) (such grossed up amount, the “Service
Credit Addition”). The Service Credit Addition shall then be used as the total
Service Revenues for purposes of determining revenue share pursuant to Sections
5(e)(i) and 5(e)(iii) of the Agreement. Following calculation of the amount
payable to MarketWatch under Section 5(e)(i) or 5(e)(iii) of the Agreement,
Thomson shall be entitled to withhold from such amount the Service Credit
Deduction. In no event shall any Service Credit Deduction be applied toward or
deducted from the Service Fee.

 

(c) Beginning with the second Contract Year, for each quarter where Thomson is
entitled to deduct a Service Credit Deduction by operation of this Section 6,
Thomson shall, as part of the report described in Section 5(f) of the Agreement,
provide to MarketWatch a reasonably detailed report describing the calculation
of and basis for the Service Credit Deduction applicable to the preceding
quarter. Subject to Thomson’s right to terminate the Agreement pursuant to
Section 6(b) of the Agreement, the credits described in this Section 6 set forth
Thomson’s sole and exclusive remedy in respect of MarketWatch’s failure to meet
the service levels or other obligations under this SLA.

 

42

Confidential and Proprietary Information



--------------------------------------------------------------------------------

(d) If Thomson shall dispute the monthly compliance reports or the computation
of service credits by MarketWatch, in whole or in part, Thomson shall provide
MarketWatch with written notice of such dispute. In such notice Thomson shall
express in detail the basis for Thomson’s dispute. All disputes under this SLA
shall be subject to Section 10(e) of the Agreement.

 

7. ESCALATION

 

(a) If MarketWatch fails to meet the guaranteed Response Time set forth above,
MarketWatch shall notify the following personnel in MarketWatch:

 

Elapsed Time from

guaranteed Resolution Time

--------------------------------------------------------------------------------

 

Severity Level 1 (Critical)

--------------------------------------------------------------------------------

 

Severity Level 2

(High)

--------------------------------------------------------------------------------

1 hour

  VP Operations    

3 hours

  CTO   VP Operations

6 hours

  COO and President   CTO

12 hours

  Chief Executive Officer   COO and President

24 hours

      Chief Executive Officer

 

8. REVIEW PROCEDURES

 

(a) Upon Thomson’s request:

 

(i) MarketWatch and Thomson shall appoint an SLA review committee that shall
hold a meeting following the end of each calendar quarter. The committee may
review: (i) Downtime and Error reports, (ii) information on incidents and
resolutions involving third-party vendors (iii) status update on support
tickets, (iv) outstanding service delivery issues, (v) a root cause analysis
performed by MarketWatch, and (vi) the Parties’ recommend corrective actions.

 

(ii) The committee will produce a review report for each Severity Level 1 and
Severity Level 2 incident, which shall include: (i) description of the incident,
(ii) support ticket reference number, (iii) incident start/stop/total time, (iv)
scope of incident (v) responsibility for the incident, (vi) root cause analysis,
and (vii) corrective action.

 

(iii) If the committee is unable to achieve agreement on whether or not
MarketWatch is responsible for an Error or Downtime the issue may be escalated
pursuant to Section 10(e) of the Agreement.

 

(iv) The parties shall mutually develop a service plan. The service plan shall
describe, among other things, the manner in which MarketWatch shall perform
services and deliver the Service Content and the roles and responsibilities of
the resources being used. The service plan shall be reviewed on a continuous and
reasonable basis and, subject to Section 5(c)(iii) of the Agreement, if the
parties agree in writing, modified to better fit Thomson’s then current business
requirements. Examples of events that may lead to modifications include, but are
not limited to: (i) technical or business changes in Thomson’s environment, (ii)
changes in the Thomson’s exercise of Editorial Direction, and (iii) changes in
workloads (iv) quality assurance procedures, (v) reporting/reviewing guidelines
(vi) MarketWatch’ problem management or escalation procedures, and (vii)
MarketWatch’s standards and procedures pertinent to Thomson’s interaction with
MarketWatch in obtaining the Service Content.

 

43

Confidential and Proprietary Information



--------------------------------------------------------------------------------

Exhibit J

Thomson Competitors

 

Alacra

 

Barra

 

Big Dough

 

Bloomberg

 

Capco

 

Caplin

 

Citigate Dewe Rogerson

 

Computershare (Citywatch & FDC)

 

Edgar Online

 

Moneyline Telerate

 

Morningstar

 

Reuters

 

Rimes

 

S&P

 

Starmine

 

TheMarkets.com

 

Valueline

 

Vickers

 

Capital IQ

 

FactSet

 

FT Inter-active Data

 

Illios (via Comtex)

 

SunGard

 

TrackData

 

44